
	
		I
		112th CONGRESS
		1st Session
		H. R. 2799
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Ms. Waters (for
			 herself, Mrs. Christensen,
			 Ms. Bordallo,
			 Ms. Roybal-Allard,
			 Mr. Grijalva,
			 Ms. Lee of California, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants to provide treatment for diabetes in minority
		  communities.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Diabetes Initiative
			 Act.
		2.Grants regarding
			 treatment of diabetes in minority communitiesPart D of title III of the
			 Public Health Service Act (42 U.S.C.
			 254b et seq.) is amended by inserting after section 330L the following:
			
				330M.Grants
				regarding treatment of diabetes in minority communities
					(a)In
				generalThe Secretary may make grants to public and nonprofit
				private health care providers for the purpose of providing treatment for
				diabetes in minority communities.
					(b)Recipients of
				grantsThe public and nonprofit private health care providers to
				whom grants may be made under subsection (a) include physicians, podiatrists,
				community-based organizations, health care organizations, community health
				centers, and State, local, and tribal health departments.
					(c)Scope of
				treatment activitiesThe Secretary shall ensure that grants under
				subsection (a) cover a variety of diabetes-related health care services,
				including routine care for diabetic patients, public education on diabetes
				prevention and control, eye care, foot care, and treatment for kidney disease
				and other complications of diabetes.
					(d)Appropriate
				cultural contextA condition
				for the receipt of a grant under subsection (a) is that the applicant involved
				agrees that, in the program carried out with the grant, services will be
				provided in the languages most appropriate for, and with consideration for the
				cultural backgrounds of, the individuals for whom the services are
				provided.
					(e)Outreach
				servicesA condition for the receipt of a grant under subsection
				(a) is that the applicant involved agrees to provide outreach activities to
				inform the public of the services of the program, and to provide offsite
				information on diabetes.
					(f)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
					(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2012 through
				2017.
					.
		
